344 F.2d 331
MOUNT SAINT MARY'S COLLEGE, Appellant,v.The AETNA CASUALTY & SURETY COMPANY and W. Harley Miller, Inc., Appellees.
No. 9805.
United States Court of Appeals Fourth Circuit.
Argued April 8, 1965.
Decided April 22, 1965.

Appeal from the United States District Court for the District of Maryland, at Baltimore; Roszel C. Thomsen, Chief District Judge.
George Cochran Doub, Baltimore, Md. (Robert F. Skutch, Jr., Joseph M. Wyatt, Baltimore, Md., and Robert D. Klages, Washington, D. C. and Weinberg & Green, Baltimore, Md., on brief), for appellant.
Richard W. Emory, Baltimore, Md. (William J. McCarthy and Venable, Baetjer & Howard, Baltimore, Md., on brief), for appellees.
Before HAYNSWORTH, Chief Judge, and BOREMAN and BRYAN, Circuit Judges.
PER CURIAM.


1
In this diversity action recovery was sought by appellants upon a bid bond executed by the appellees. The latter counterclaimed for cancellation of the bid and return of the bond for mistake in the bid. Hearing the case without a jury, the Court determined that the law of Maryland, the place of the entire transaction, required that the bid be rescinded and the bond redelivered.


2
On appeal from this decision, we accept the findings of fact and conclusions of law stated by the District Judge in his written opinion, and affirm. See President and Council of Mount Saint Mary's College v. Aetna Casualty & Surety Company et al., 233 F.Supp. 787 (September 3, 1964).


3
Affirmed.